Citation Nr: 1519419	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  11-16 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial compensable evaluation for service-connected non-steroidal anti-inflammatory drug (NSAID) gastropathy.

2. Entitlement to an evaluation in excess of 20 percent for service-connected status post right clavicle fracture with acromioclavicular joint arthritis (right shoulder disability).

3. Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected status post right clavicle fracture with acromioclavicular joint arthritis.

4. Entitlement to service connection for a bilateral hearing loss disability.

5. Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2015, the Veteran testified before the undersigned at a Travel Board hearing held at the RO; a transcript of that hearing is of record.

The Board notes that the Veteran withdrew his two increased rating claims pertaining to his gastropathy and right shoulder disability at the time of his Travel Board hearing in February 2015 - both on the hearing record and submitted in writing.  A couple of weeks later, he wrote that he wished to continue with his appeal as to these two issues, indicating that he had changed his mind about the withdrawal "to protect the effective date of claim . . . ."  Pursuant to 38 C.F.R. section 20.204, a veteran can withdraw his appeal, or any issue therein, at a hearing before the Board and that such withdrawal is effective when it is received.  38 C.F.R. § 20.204(b).  Despite the fact that a withdrawal was received at his hearing, the Board finds that the Veteran's withdrawal was subsequently revoked as it is clear there may have been some confusion as to the Veteran's initial decision to withdraw his claims.  See Veteran's Statement Signed February 16, 2015.  Thus, the increased rating claims are presently on appeal before the Board.  The Board notes that the Veteran had an opportunity to present testimony at his February 2015 Board hearing.  As such, there is no outstanding hearing request pertaining to the increased rating claims.  The Board will honor the Veteran's request to continue with the increased rating claims on appeal.  See id.  

The issues of entitlement to service connection for a left shoulder disability, tinnitus, and hearing loss, and entitlement to an increased rating for a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's service-connected NSAID gastropathy has been manifested by some epigastric distress with symptoms of pyrosis (heartburn), dysphagia (difficulty swallowing), and burning during flare-ups.  


CONCLUSION OF LAW

For the period of the appeal, the criteria for a 10 percent rating for NSAID gastropathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.114, Diagnostic Code 7399-7346 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claims.

A.  Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Here, the RO provided a notice letter to the Veteran in December 2009 that provided the required notice for the underlying claim of entitlement to service connection.  Because service connection was granted, additional notice is not required as to the downstream issue involving entitlement to a higher initial evaluation.  Any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board notes that this letter also provided notice about substantiating a claim for a higher rating.  

B.  Duty to Assist

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim being decided herein because his service treatment records and service personnel records have been obtained and appear to be complete.  Also, VA obtained available private and VA treatment records referable to his claim.

The Veteran was afforded a VA examination in August 2010 to specifically evaluate the severity of his gastrointestinal symptoms.  The Board finds that the VA examination is adequate to decide the appeal because it, in conjunction with the Veteran's submitted statements, describes the symptoms of NSAID gastropathy in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not indicate, that his symptoms have materially increased in severity since the August 2010 evaluation.  See 38 C.F.R. §§ 3.326, 3.327.  His arguments focus on his disagreement with the assignment of an initial noncompensable rating.  The Board accordingly finds no reason to remand for an additional examination at this time.

During the February 2015 Board hearing, the undersigned AVLJ took testimony on the issues on appeal addressing service connection.  As the Veteran had effectively withdrawn his increased rating claims at his Board hearing, he did not provide any testimony with respect to these issues.  The Board finds that there is no outstanding request as the Veteran requested a continuation of the appeal.  See supra, Introduction.  To the extent it is applicable, the actions of the AVLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

Accordingly, the duty to assist has been satisfied.  In summary, no further notice or assistance to the Veteran is required for a fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  Legal Criteria and Analysis

The Veteran seeks an initial compensable disability rating for the service-connected NSAID gastropathy.  Service connection has been in effect for this disability since November 23, 2009.  The period of appellate review, therefore, begins at that time.

A.  General Rating Principles 

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.  Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  The Veteran's entire history is to be considered when making a disability determination.  See generally 38 C.F.R. § 4.1; Schafrath, 1 Vet. App. 589.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3.

B.  Diagnostic Criteria 

The Veteran's service-connected NSAID gastropathy is currently rated as noncompensable under Diagnostic Code 7399-7346.  As indicated by the hyphenated diagnostic code, this disability has been rated by analogy to a hiatal hernia.  See 38 C.F.R. §§ 4.20, 4.27 (when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition).

Diagnostic Code 7346 (hiatal hernia) assigns a 10 percent evaluation where there are two or more of the symptoms of a 30 percent evaluation with less severity.  A 30 percent rating for a hiatal hernia is assigned with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.

After a review of the lay and medical evidence, the Board finds that the service-connected NSAID gastropathy has been manifested by epigastric distress with symptoms of pyrosis (heartburn), dysphagia (difficulty swallowing), and burning during flare-ups, thus more nearly approximating a 10 percent disability rating under Diagnostic Code 7399-7346.

At a VA examination in August 2005 in connection with his right shoulder disability, it was noted that the Veteran takes over-the-counter pain medication for his shoulder disability which has caused stomach problems.  

A June 2008 VA treatment record shows that he has been directed to take ibuprofen (400 mg) three times daily as needed (directed to take with food).  A physical examination indicated "active BS soft non-tender[;] no HS megaly" and he was negative for a hernia.  A history of gastroesophageal reflux disease (GERD) was noted.  

An August 2009 VA treatment note shows that the Veteran denied having any abdominal pain, nausea, vomiting, or changing bowel habits.  A physical examination of the abdomen revealed "soft nontender BS Present."  The noted assessment was "GERD symptomatic."  

A private annual physical examination in June 2009 shows that the Veteran did not have any specific complaints related to his gastrointestinal system.  The medical problem list indicated GERD for which he was on acid suppression therapy.  The examination revealed a flat, soft, and nontender abdomen; normoactive bowel sounds in all quadrants; no masses organomegaly noted on palpation; and a rectal examination was deferred.  No hernia was present.  The assessment was "GERD, stable on Prilosec."  

In a November 2009 statement, the Veteran claims that the ibuprofen that he was taking for his shoulder pain, regularly since 2004, was causing an upset stomach.  He stated that a physician instructed him to take an antacid to counteract the side effects of the ibuprofen.  He stated that when "[he] stop[s] taking the medicine, [his] stomach is full of acid because of the ibuprofen."  See November 2009 Statement in Support of Claim.  

The Veteran was afforded a VA examination for his gastrointestinal disability claim in August 2010.  The case file was reviewed and the Veteran's statements regarding his stomach problems due to his medications were noted.  The Veteran indicated that epigastric and dyspeptic symptoms began with the use of medications for his shoulder pain.  He indicated that an evaluation in the military showed no evidence of ulcer or hiatal hernia.  His stomach problems have been "stable" since the onset and he was taking Prevacid or Prilosec as treatment.  He was responding positively to the treatment without any side effects.  He stated that as long as he took the medicines, his symptoms were well-controlled, but if he stopped for a day or so, the symptoms would recur.  He was still taking ibuprofen daily for his shoulder pain.  

The reported medical history revealed no history of hospitalization or surgery for his stomach problems, no history of trauma, no neoplasms, no periods of incapacitation due to stomach or duodenal disease, and no episodes of abdominal colic, nausea or vomiting, and abdominal distention.  There was, however, gnawing or burning pain several times per week, occurring one to several hours after eating for a duration of 1 hour.  It was epigastric pain and was relieved by antacids.  There were no reported episodes of hematemesis or melena, and no history of nausea, vomiting, or diarrhea.  The clinician found no signs of anemia and otherwise found for a "normal exam."  No X-ray or laboratory/endoscopy tests were found necessary at this time.  The Veteran's employment history indicated that he was in the field of construction work, currently employed (part-time).  He stated to have lost one week during the last year due to his epigastric problems.  The diagnosis was NSAID gastropathy which was associated with the Veteran's left shoulder disability (i.e., the medication taken to relieve his left shoulder pain).  There were no significant effects on his occupation nor did the problem affect his usual daily activities.  The clinician found that the Veteran's stomach condition was more likely than not caused by the use of the NSAID taken for shoulder pain; NSAID use noted to cause gastric and esophageal side effects.  

In a June 2011 statement submitted in conjunction with his VA Form 9, the Veteran stated that he agreed with the diagnosis obtained at the VA examination, but the following symptoms were not adequately considered at the time of the assignment of a noncompensable rating.  He had dysphagia, or difficulty swallowing every time the acid reflux occurred.  He also stated that he had pyrosis, or heartburn present during flare-ups in addition to substernal pain during flare-ups.  During flare-ups all of these aforementioned symptoms are present.  The Board notes that the Veteran is competent to describe the onset, frequency, duration, and nature of his gastrointestinal symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he has personal knowledge).  In this regard, his report of symptoms of difficulty swallowing, heartburn, and accompanied substernal pain are not contradictory to the evidence of record, to include his report at the August 2010 VA examination of gnawing or burning pain several times per week, occurring one to several hours after eating for a duration of 1 hour.  Thus, the Board finds his June 2011 report of symptoms to be credible.  

Accordingly, the Board finds that there is sufficient evidence of the presence of some epigastric distress with difficulty swallowing and heartburn accompanied by substernal pain to warrant a 10 percent evaluation for the entire initial rating period.  However, the evidence preponderates against a finding that the overall disability picture more nearly approximates or typifies symptoms such as persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, and accompanying substernal or arm or shoulder pain productive of considerable impairment of health, so as to warrant the next higher 30 percent evaluation.  
In this regard, while the Veteran certainly has some of the listed symptoms under the 30 percent criteria, sufficient for there to be a finding that he has "two more of the symptoms for the 30 percent evaluation" his disability picture is not productive of considerable impairment of health, nor are these symptoms "[p]ersistently recurrent" episodes.  See 4.114, Diagnostic Code 7346.  In fact, the medical evidence reflects that the Veteran's overall physical condition has not been considerably impaired.  For example, the record shows that he did not have medically significant weight loss, vomiting, diarrhea, constipation, hematemesis, or melena, as discussed above.  There is no abdominal pain, distention, and he has only reported to have missed one week of work during a 12-month period due to his epigastric symptoms.  The evidence reflects that the Veteran continuously uses the recommended medications to manage his GERD symptoms which have been noted to be stable during the appeal period (with the exception of when he does not manage his medication).  The August 2010 examiner found that there were no significant effects on his occupation nor did the disability affect his usual daily activities.  Thus, the Board concludes that the Veteran is not entitled to an evaluation in excess of 10 percent for NSAID gastropathy, to include his symptoms of GERD, which has been shown to be encompassed by the current rating under Diagnostic Code 7346.  There are no additional symptoms of GERD that has not been considered in this rating, and the Veteran's disability picture does not warrant a separate or alternative rating under any other Diagnostic Code.

Resolving any doubt in the Veteran's favor, the Board finds that a 10 percent rating, but no higher, is warranted for this disability for the entire period of the appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.114.  In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath, 1 Vet. App. 589; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).

C.  Extra-schedular Consideration 

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's NSAID gastropathy is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In this regard, the Veteran's reported symptoms of epigastric distress, burning sensation, dysphagia, pyrosis, and substernal arm or shoulder pain as a result of his service-connected NSAID gastropathy are contemplated by the schedular criteria but they are not so severe as to warrant a higher rating than the 10 percent rating assigned herein because the Veteran's overall disability picture did not more nearly approximate the level of severity described by the 30 percent criteria of Diagnostic Code 7346, to include persistent recurrence of these symptoms that is productive of considerable impairment of health.  Thus, it cannot be said that the available schedular evaluations for this disability are inadequate.  There are in fact higher ratings available under Diagnostic Code 7346, but the Veteran's disability is not productive of such manifestations, as discussed above.  

The Board, therefore, has determined that referral of this issue for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any time during the pendency of the appeal.  In reaching this conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple service-connected disabilities.  Here, the Board finds no basis to conclude that there is a "compounding" or collective impact between the Veteran's service-connected disabilities, and indeed, neither the Veteran nor his representative has asserted otherwise.  As such, the Board finds that this matter need not be remanded for referral to the Director, Compensation Service, for extra-schedular consideration.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.  Specifically, the first element of Thun has not been met, and thus, the required elements for extra-schedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating). 


ORDER

An initial 10 percent evaluation, but no higher, for service-connected NSAID gastropathy is granted, subject to the laws governing the payment of VA benefits.


REMAND

On review, the Board finds that a remand is necessary for the issues of entitlement to service connection for a left shoulder disability, hearing loss, and tinnitus specifically to obtain examinations/opinions.  For the issue of entitlement to an increased rating for a right shoulder disability, as the evidence suggests that there may be a worsening of the Veteran's disability, a new examination is ordered to ascertain the level of severity for rating purposes.  See January 2015 Private Treatment Record; VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board notes that in August 2010, VA examinations and medical opinions referable to the service connection claims were provided and obtained.  However, these medical opinions are inadequate as the examiner did not consider the fact that the service treatment records documented ear infections in service.  Additionally, at the time of the August 2010 VA examination, the Veteran did not demonstrate a hearing loss disability pursuant to VA regulations.  The Veteran testified that the VA examination was the last time his hearing was tested.  He further testified that his ear problems may have gotten worse.  A new examination is ordered to determine whether the Veteran has a hearing loss disability pursuant to VA standards.  See 38 C.F.R. § 3.385.  With respect to the secondary service connection opinion on the left shoulder disability, the examiner did not address whether such disability was aggravated by the service-connected right shoulder disability.  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to determine the current nature and severity of his service-connected right shoulder disability.  The claims file should be made available to and be reviewed by the examining clinician, to include the recently submitted January 2015 X-ray studies and physical examination conducted by the Veteran's chiropractor.  

All necessary clinical testing, including X-ray and range-of-motion studies, should be undertaken, if necessary, and the results should be noted in the examination report.  All ranges of motion should be expressed in degrees. 

In addition, specific findings should be made as to whether there is pain, weakened movement, excess fatigability, or incoordination during range-of-motion and/or repetitive motion testing of the Veteran's right shoulder disability, with any determination portrayed in terms of the degree of additional range of motion loss. 

Similarly, there should be specific findings as to the frequency and duration of any flare-ups associated with the Veteran's right shoulder disability, and whether such flare-ups are productive of additional loss of motion, expressed in degrees. 

2. Afford the Veteran a VA examination to determine the nature and etiology of his left shoulder disability, to include left shoulder tendonopathy.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

The examiner should address the following:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that a left shoulder disability manifested in or is otherwise related to his military service. 
(b) Whether it is at least as likely as not that the left shoulder disability, to include tendonopathy, is proximately due to, or caused by, the service-connected right shoulder disability.  
(c) Whether it is at least as likely as not that the left shoulder disability, to include tendonopathy, has been aggravated by (permanently worsened) the service-connected right shoulder disability.  

The examiner is asked to specifically address the Veteran's statements of overcompensated use of the left shoulder as result of his right shoulder disability.

3. Afford the Veteran a VA examination to determine the nature and etiology of any current bilateral hearing loss and tinnitus.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

It should also be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that any current hearing loss and tinnitus manifested in or are otherwise related to his military service, including conceded noise exposure therein and/or ear infections.  He or she should also address whether the Veteran's tinnitus is caused by or otherwise related to his hearing loss.  Specifically, in rendering the opinions on hearing loss and tinnitus, the examiner should consider the notations in the service treatment records of complaints of ear pain, and diagnoses of/treatment for ear infections.  The Veteran contends that his hearing loss/tinnitus may also be related to the ear infections he had in service due to performing his duties in the "contaminated water" of Moss Lake at Fort Bragg and the use of water jets in service to clean out ear canals.  See June 2011 Statement.

For all opinions requested in this Remand, please note:

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4. After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


